Citation Nr: 1759703	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for gout.

4.  Entitlement to an initial rating for traumatic brain injury (TBI) with unspecified neurocognitive disorder and major depressive disorder (MDD) in excess of 40 percent from September 30, 2009, and in excess of 70 percent from September 3, 2014 to April 12, 2017.  


REPRESENTATION

Veteran represented by:	Benjamin D. Walters, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and J.K.


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A July 2017 rating decision increased the initial rating for the TBI to 40 percent from September 30, 2009, 70 percent from September 3, 2014, and 100 percent from April 12, 2017.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the appeal in March 2016.

The rating assigned to the Veteran's TBI is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  From September 30, 2009 to September 3, 2014, the symptoms of the Veteran's diagnosed psychiatric disorder and service-connected TBI are indistinguishable and his TBI residuals are more appropriately rated under the General Rating Formula for Mental Disorders as reflective of occupational and social impairment with deficiencies in most areas.

2.  As of September 3, 2014, the symptoms of the Veteran's diagnosed psychiatric disorders and service-connected TBI are indistinguishable and his TBI residuals are more appropriately rated under the General Rating Formula for Mental Disorders as reflective of total occupational and social impairment.  

3.  The Veteran's tinnitus, scar and headaches are residuals of his TBI and are separately service-connected.


CONCLUSIONS OF LAW

1.  From September 30, 2009 to September 3, 2014, the criteria for an initial rating of 70 percent, but no higher for residuals of a TBI are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Codes 9310 and 9434 (2017).

2.  As of September 3, 2014, the criteria for a rating of 100 percent for residuals of a TBI are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 4.130, Diagnostic Code 8045, 4.130, Diagnostic Codes 9310 and 9434 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently in receipt of a 40 percent rating effective September 30, 2009, 70 percent effective September 3, 2014, and 100 percent effective April 12, 2017 for TBI with unspecified neurocognitive disorder and MDD, under Diagnostic Codes 8045 and 9310.  He seeks a higher rating due to cognitive impairment, including short term memory loss, visual-spatial problems, and mood swings.  See January 2014 Statement in Support of Claim, and April 2011 Notice of Disagreement.  

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 8045 rates residuals of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  They are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" whether or not they are part of cognitive impairment.  However, any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, is to separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings -mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed above that are reported on an examination are evaluated under the most appropriate Diagnostic Code.  Each such condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1) to Diagnostic Code 8045 states:  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, VA will not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation will be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation will be assigned for each condition.  Note (2) to Diagnostic Code 8045 states:  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.
In this case, the Veteran has been service-connected for multiple comorbid and independent medical conditions, the symptoms attributable to which will not be factored into the rating discussed herein.  Specifically, the Veteran is in receipt of a 10 percent rating for tinnitus and noncompensable ratings for headaches and a scar of the left occipital scalp.  38 C.F.R. §§ 4.87, Diagnostic Code 6260, 4.118, Diagnostic Code 7800, 4.124a, Diagnostic Code 8100.  Ten percent is the maximum rating available for tinnitus, and the Veteran, to date, has not appealed the separate initial ratings assigned to his scar and headaches in March 2017.  Should he disagree with these ratings, he is encouraged to file a timely appeal.  The Veteran has been diagnosed with age-related cataracts, and noted erectile dysfunction has not been attributed to his TBI.  Thus, the Veteran's tinnitus, scar, eye, erectile dysfunction and headache symptomatology will not be considered in evaluating his TBI residuals.  

September 30, 2009 to September 3, 2014

The Veteran is currently in receipt of a 40 percent disability rating for his TBI from September 30, 2009 to November 11, 2015.  To warrant a higher disability rating, the evidence of record must demonstrate that the symptomatology attributable to one of the facets of cognitive impairment merits a "3" or "total" level of impairment, irrespective of symptomatology attributable to other comorbid or independent service-connected disabilities.  Additionally, as noted above, emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Here, the Veteran has a March 2009 diagnosis of depression, not otherwise specified, in the months prior to the appeal period.  See March 2009 VA Nursing Triage Note.  His non-service connected depression and service connected TBI symptoms are indistinguishable and the Board has also considered whether any other diagnostic codes would be appropriate to evaluate the Veteran's TBI.  See 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board finds that as of September 30, 2009 the Veteran's service-connected TBI will receive a higher rating by employing 38 C.F.R. § 4.130, Diagnostic Codes 9310 and 9434.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9310 and 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Following a review of the evidence of record, the Board finds that the rating of 70 percent is warranted from September 30, 2009 to September 3, 2014, as the Veteran's diagnosed psychiatric disorder was manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as suicidal ideation, isolative behaviors, near-continuous depression affecting the ability to function independently, appropriately, and effectively, and impaired impulse control.  See May 2010 VA examination reports; June 2010 Lay Statement by J.E.; October 2010 Report by L. Clark, Ph.D (February 2017 SSA Medical Treatment Records at 162).  

Additionally, treatment records from earlier in 2009 also support a rating of 70 percent under 38 C.F.R. § 4.130, as they show a score of a 26 on a PHQ-9 screening, "suggestive of severe depression."  He reported thoughts of being better off dead or of hurting himself on more than half the days, and had other symptoms of severe depression, such as feeling down or hopeless, and feeling bad about himself nearly every day.  The Veteran started short term psychotherapy at that time, and worked towards reducing his alcohol intake in order to be able to effectively use antidepressants.  See March, April, May, and June 2009 Medical Treatment Records.  The Board emphasizes that the symptomatology attributed to his substance abuse issues has not been adequately distinguished from his depression during this period, and therefore must be considered as part of his psychiatric disorder.

A total 100 percent rating is not warranted during this period, as the Veteran did not demonstrate total occupational and social impairment, nor did he demonstrate other symptoms of similar severity, frequency, and duration, and does not assert otherwise.  As noted above, it is more advantageous to employ the rating criteria for mental disorders during this period, as the evidence of record reflects only mild or unimpaired symptomatology in the ten facets.

Finally, while the Veteran's dizziness and staggering gate have been attributed to his TBI, he has not been assigned a distinct diagnosis for these symptoms that may be evaluated under another diagnostic code, such as Meniere's disease or another peripheral vestibular disorder.  See December 13, 2016 VA examination report; 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Moreover, there are no other additional subjective symptoms not already compensated via his assigned 70 rating for his diagnosed mental disorder or his separately service-connected tinnitus, scar and headache disabilities during this period to allow for a separate rating based on his reported dizziness and gait problems, alone.  Notably, assignment of a "1" or "2" for subjective symptoms under "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" requires three or more such symptoms.

As such, the Board finds that a rating of 70 percent, but no higher, is warranted from September 30, 2009 to September 3, 2014.  

As of September 3, 2014

The Veteran's 100 percent rating has been assigned as of April 12, 2017, based on findings from an examination report of that date. 

Affording the Veteran the benefit of the doubt, the Board finds that his 100 percent rating should be assigned as of September 3, 2014 per the criteria for rating mental disorders based symptom such as gross impairment of thought processes, persistent hallucinations, disorientation to time or place and severe and substantial memory loss.  During an examination on that date the Veteran reported being often confused and easily disorientated, getting lost in places with which he should be familiar and forgetting to perform simple activities such as leaving the house without shoes.  He also endorsed hallucinations.  He had difficulty identifying the day of the week and date, to include on mental status examination, even though it was his sixtieth birthday.  He was able to reproduce only 6 of 15 items in a memory test, corresponding to a gross impairment of thought processes.  See September 2014 Report by H. Futral, Psy.D.  A November 2015 examination report again notes hallucinations, and the Veteran was again disoriented to both time and place.  A Mini Mental Status Examination showed a score of 14 out of 30.  (The Board also notes in passing that a December 2016 VA examination report shows total cognitive impairment based on the facet of memory, attention, concentration and executive functions.  A total impairment on any facet requires the assignment of a 100 percent disability evaluation.  See December 2016 VA TBI examination report.)  

As such, the Board finds that a rating of 100 percent rating is warranted as of September 3, 2014.  


ORDER

From September 30, 2009 to September 3, 2014, an initial disability rating of 70 percent for residuals of TBI is granted.  

As of September 3, 2014, a rating of 100 percent for residuals of TBI is granted.  



REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

The Veteran assets that to that he developed shoulder and back disabilities following an in-service motor vehicle accident during his active duty service, however, currently, his service treatment records (STRs) do not confirm any such accident.  The Board's March 2016 remand instructed the AOJ to, among other things, afford the Veteran the opportunity to provide additional detail concerning this hospitalization in Olsberg, Germany near Garrison Barracks, so that VA may search for any separately stored records.  While the AOJ did submit a September 2016 request for information for these records, the request was sent to the National Personnel Records Center (NPRC), no response was received.  Follow-up with the NPRC is needed on remand.  

Additionally, with regards to the claim of entitlement to service connection for gout, the October 2016 VA examination report does not substantially comply with the Board's March 2016 remand directives.  Specifically, the examiner did not address the Veteran's contention that his gout is a congenital disability that was aggravated by his military service.  See the October 2015 Board hearing transcript, pg. 19.  Nor did the examiner address the Service Treatment Records dated July 1973 that document treatment for blisters and sores on the bottoms of the Veteran's feet.  Both issues were specifically mentioned in the Board remand.  Thus, based on lack of compliance with a prior remand directive, an addendum opinion, by a new examiner, is necessary to determine the nature and etiology of the Veteran's gout.  

Additionally, the Board notes that although the RO did request further information from the Veteran regarding on-going treatment for gout and his shoulders at private treatment provider, Quick Care, and treatment for his back from a Dr. Johnson in Gainesville, the Veteran did not respond to the request.  See the October 2015 Board hearing, pgs. 13-14, 28.  As these issues are being remanded for other reasons, the Board will afford the Veteran another opportunity to provide the information requested.  Additionally, on remand, any updated VA treatment records shall be obtained.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain any separately stored records from the facility in Olsberg, Germany near Garrison Barracks where he was hospitalized following his 1972 or 1973 motor vehicle accident.  If such records are unavailable, advise the Veteran per 38 C.F.R. § 3.159(e).

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including all records from Quick Care and Dr. Johnson in Gainesville.  See the October 2015 Board hearing, pgs. 13-14, 28.

3. Obtain all outstanding VA treatment records.

4. Then refer the VA claims file to a new examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed gout.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  The examiner must respond to the following:

a. Does the Veteran's diagnosed gout constitute a congenital defect or disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating." Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

b. If the Veteran's gout is considered a congenital defect, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during active duty service?  If the answer to the above question is "Yes," please describe the resultant disability.

c. If the gout is a congenital disease, did it clearly and unmistakably (undebatably) pre-exist the Veteran's active duty military service?  If so, was it clearly and unmistakably not permanently aggravated beyond its natural progress during service?

d. If gout is a congenital disease that did not pre-exist service or is not of congenital origin, is it at least as likely as not (i.e., a 50 percent or greater probability) that it had its clinical onset in service or is otherwise related to service, to include documented foot problems therein?  Specifically address the Veteran's July 1973 treatment in service for blisters and sores on the bottoms of his feet.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5. Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


